Citation Nr: 1147367	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-36 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served in the Army National Guard from December 1975 to December 1997 with periods of active duty from March 1976 to June 1976 and from June 1995 to September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but in January 2010, he withdrew that request.  


FINDINGS OF FACT

1.  A January 2006 RO decision denied entitlement to service connection for a bilateral knee disability; the appellant did not appeal. 

2.  Evidence received since the January 2006 RO decision is new and material and the appellant's claim is reopened.

3.  The Veteran's bilateral knee disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The January 2006 RO decision that denied entitlement to service connection for bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received since the January 2006 RO decision and the appellant's claim for entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's bilateral knee disability did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.6, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

New and Material Evidence

The Veteran original claim for entitlement to service connection for a bilateral knee disability was denied in a January 2006 RO decision; the Veteran did not appeal.  In August 2007, the Veteran submitted an application to reopen his previously denied claim.  The RO denied this application in April 2008.  The Veteran appealed .  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because there was no evidence that the Veteran's bilateral knee disability had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's bilateral knee disability is related to his active military service.  

In his November 2008 substantive appeal, the Veteran reported that he injured the cartilage in his right knee in an accident in service.  The Veteran has also submitted a letter from his sister, L.W. reported that in 1999 or 2002 she observed the Veteran limping and he told her that a trailer had fallen on his leg while he was on duty with his reserve unit and had cut his leg and damaged the cartilage in his knee.  

Solely for the purpose of deciding whether to reopen the Veteran's claim, the Board must accept these reports of an in-service knee injury as true.  As such, this evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a bilateral knee disability is addressed below.   

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.  

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of "active duty for training" while weekend drills are "inactive duty". 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002).

In his November 2008 substantive appeal, the Veteran is alleged that during a drill, a trailer fell on his right leg, damaging the cartilage in his right knee.  He claims that this injury to the right knee caused him to favor his right leg, placing stress on the left knee which subsequently caused permanent injury.  In a November 2008 letter, the Veteran's sister, L.W. stated that on a visit in 1999 or 2002 she observed the Veteran limping and he told her that the cartilage in his knee had been damaged in service when a trailer fell on him.  

The Veteran's service treatment records are negative for any evidence of injury to either knee nor are there any complaints of or treatment for knee problems noted.  

Service treatment records do show that in April 1986, while the Veteran was participating in training, a water trailer fell on the his left leg, causing a 8 to 10 inch abrasion across the anterior aspect of his left lower leg which was slightly swollen and painful to touch.  The Veteran's leg was x-rayed to rule out a hairline fracture and it appears that no fracture or other more serious injury was found.  Significantly, the service treatment records describe the area affected as the shin and make no mention of any injury to the knee, including any injury to the knee cartilage.  Furthermore, there is no evidence of any permanent injury to the left lower extremity.  

Post-service, there is no evidence of a knee condition until 2001.  A May 2002 treatment note from Tennessee Orthopedic Alliance shows that the Veteran presented with complaints of right knee pain and swelling of approximately three months duration.  The Veteran denied any specific injury to the knee.  Such facts provide highly probative evidence against this claim as it clearly indicates a problem that began in 2002, not in service.  Simply stated, the Veteran's statements in May 2002 provide factual evidence against his own claim. 

X-rays showed very minimal degenerative changes.  The Veteran also provided an MRI taken in October 2001 showing early degenerative changes.  In the following months, the Veteran complained of pain in both knee and x-rays showed degenerative changes bilaterally.  Ultimately, the Veteran elected to have total knee replacement surgery on both knee.  

Based on the above evidence, the Board finds that entitlement to service connection for a bilateral knee disability must be denied.  There is no evidence of any injury to the Veteran's knees in service, including in 1986 when he suffered an abrasion to his left shin when a trailer fell on him.  Furthermore, there is no evidence of osteoarthritis in the knees before 2001, which is more than a year after separation from service.  

While the Veteran claimed in his substantive appeal that a trailer fell on his right leg and damaged the knee cartilage, there is no documentation of such an injury in service.  Service treatment records do show an accident in April 1986 which resulted in an abrasion to the left shin, but there is no evidence of more serious injury.  It appears that not only has the Veteran confused which leg he injured in service, he has greatly exaggerated the nature and extent of his injury.  

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.

Here, the Board concluded that the Veteran's service treatment records are complete based on the extent and detail of the records and the absence of any evidence to the contrary.  

The Board further finds that if the Veteran's April 1986 accident had resulted in any injury beyond an abrasion to the shin, it would have been recorded, given how detailed the records related to this injury are and the fact the Veteran was sent to the hospital for additional evaluation to rule out any more serious injury (which was ruled out).  

Additionally, if the Veteran had suffered from another injury later in service which damaged the cartilage in his knee, the Board would expect such a serious injury to be noted in the Veteran's service treatment records. 

Finally, the Board also notes that when the Veteran first sought treatment for knee problems from Tennessee Orthopaedic Alliance in 2002, he placed the onset of his knee problems only a few months before his appointment and denied any injury to the knees, contradicting his later claims of an in-service injury and providing evidence against his claims.  Significantly, these treatment notes were prepared before the Veteran filed his claim for VA benefits.  

In sum, the Board must find that the Veteran's account of an injury to his knees in service, with a problem since service, is not credible.  

Finally, to the extent that the Veteran is suggesting that an abrasion to his left leg somehow caused the osteoarthritis that later developed in both his knees, he has provided no medical evidence in support of such a claim, and the Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran developed osteoarthritis in his knees due to an abrasion to his left leg in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

Having considered all the evidence, the Board finds that the Veteran's bilateral knee disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  Accordingly, entitlement to service connection for a bilateral knee disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in September 2007 and February 2008.  These letters informed the Veteran of what evidence was required to reopen his claim and substantiate his claim, as well as VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records.  The Veteran submitted private medical records and statements from a family member.  

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the only evidence that the Veteran's bilateral knee disability is related to his military service is his own unsupported lay statements.  As the Board has discussed in greater detail above, the Board has concluded that the Veteran's accounts of an in service injury to his knees are not credible and there is no evidence of any knee problems until a number of years after separation from service.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a bilateral knee disability is reopened.

Entitlement to service connection for a bilateral knee disability is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


